DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US4533265A) in view of Gonser (US5779474A).
Regarding to Claim 1, Woodbridge teaches a rolling bearing for a bearing unit comprising:
a rotary shaft (Col. 1, Lines 20-31, it would be known a bearing is using to a component with a rotary shaft); and
rolling bearing configured to rotatably support the rotary shaft to a housing (Abstract, Fig. 1),
wherein the rolling bearing comprises:
an outer ring fixed to the housing (Fig. 1, Part 10);
an inner ring fixed to the rotary shaft (Fig. 1, Part 11);
a plurality of rolling elements rollably arranged between the outer ring and the inner ring (Fig. 1, Part 12); and
a seal member fixed to an inner peripheral surface of the outer ring and configured to seal a bearing internal space between the outer ring and the inner ring (Fig. 1, Part 15),
wherein an axial end, which is positioned at a downstream side with respect to a supply direction of the compressed air (Fig. 2, please see the direction of the arrow for air flow), of an outer peripheral surface of the inner ring has an inclined surface having a diameter that changes from large to small toward the downstream side with respect to the supply direction of axial compressed air (Fig. 2, please see the direction of the arrow for air flow),
wherein the seal member is configured only by an elastic material without a metal core (Col. 3, Line 61-Col. 4, Line 21), and has a base part extending in a radial direction and a lip part extending from a radially inner end of the base part and inclined to the downstream side with respect to the supply direction of the compressed air toward a radially inner side (Fig. 2, Part 20 area, Part 24 area),
wherein when the compressed air is not applied, an inclined surface, which is positioned at an upstream side with respect to the supply direction of the compressed air, of the lip part of the seal member is in contact with the inclined surface of the inner ring (Fig. 2, Col. 3, Line 61-Col. 4, Line 21), 
wherein when the compressed air is applied, a contact area between the inclined surface, which is positioned at the upstream side with respect to the supply direction of the compressed air, of the lip part of the seal member and the inclined surface of the inner ring becomes smaller, as compared to when the compressed air is not applied (Col. 4, Lines 22-57),
wherein an inclination angle of an inclined surface of the lip part of the seal member, which is positioned at the upstream side with respect to the supply direction of the compressed air relative to the base part, is in a range of 30˚ to 80˚ (Fig. 2, at least Part 26 area or Part 24 area shows an inclined portion to reflect the limitations).

Woodbridge fails to explicitly disclose, but Gonser teaches a rolling bearing for a bearing unit for an air turbine comprising (Gonser, Fig. 2):
a turbine blade configured to rotate with receiving compressed air;
a rotary shaft having the turbine blade integrally fixed thereto and capable of mounting a tool thereto; and
a rolling bearing configured to rotatably support the rotary shaft to a housing [Gonser teaches a bearing unit is used to a turbine (Gonser, Fig. 2) comprises blade (Gonser, Fig. 2, Part 26), a shaft (Gonser, Fig. 2, Part 16) and at least one rolling bearing configured to rotatably support the shaft to a housing (Gonser, Fig. 2, Part 20).  In addition, Gonser teaches a sealing mechanism to prevent air leakage and shorten bearing life (Gonser, Col. 1 Line 45-Col. 2, Line 17).  Therefore, since Woodbridge teaches when a bearing unit, when applying the teaching of Gonser to Woodbridge, one with ordinary skill in the art would understand and use the bearing unit and the sealing mechanism to an air turbine to prevent air leakage and shorten bearing life (Gonser, Col. 1 Line 45-Col. 2, Line 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodbridge to incorporate the teachings of Gonser to use the bearing unit and the sealing mechanism to an air turbine in order to prevent air leakage and shorten bearing life (Gonser, Col. 1 Line 45-Col. 2, Line 17).

Regarding to Claim 2, Woodbridge teaches a rolling bearing for a bearing unit comprising:
a rotary shaft (Col. 1, Lines 20-31, it would be known a bearing is using to a component with a rotary shaft); and
rolling bearing configured to rotatably support the rotary shaft to a housing (Abstract, Fig. 1),
wherein the rolling bearing comprises:
an outer ring fixed to the housing (Fig. 1, Part 10);
an inner ring fixed to the rotary shaft (Fig. 1, Part 11);
a plurality of rolling elements rollably arranged between the outer ring and the inner ring (Fig. 1, Part 12); and
a seal member fixed to an inner peripheral surface of the outer ring and configured to seal a bearing internal space between the outer ring and the inner ring (Fig. 1, Part 15),
wherein at least a part, with which a lip part is in contact, of an outer peripheral surface of the inner ring is configured as a cylindrical surface (Fig. 2),
wherein the seal member is configured only by an elastic material without a metal core (Col. 3, Line 61-Col. 4, Line 21), and has a base part extending in a radial direction and a lip part extending from a radially inner end of the base part and inclined to the downstream side with respect to the supply direction of the compressed air toward a radially inner side (Fig. 2, Part 20 area, Part 24 area),
wherein when the compressed air is not applied, an inner peripheral surface of the lip part of the seal member is in contact with the cylindrical surface of the inner ring (Fig. 2, Col. 3, Line 61-Col. 4, Line 21), 
wherein when the compressed air is applied, a contact area between the inner peripheral surface of the lip part of the seal member and the cylindrical surface of the inner ring becomes smaller, as compared to when the compressed air is not applied (Col. 4, Lines 22-57),
wherein an inclination angle of an inclined surface of the lip part of the seal member, which is positioned at the upstream side with respect to the supply direction of the compressed air relative to the base part, is in a range of 30˚ to 80˚ (Fig. 2, at least Part 26 area or Part 24 area shows an inclined portion to reflect the limitations).

Woodbridge fails to explicitly disclose, but Gonser teaches a rolling bearing for a bearing unit for an air turbine comprising (Gonser, Fig. 2):
a turbine blade configured to rotate with receiving compressed air;
a rotary shaft having the turbine blade integrally fixed thereto and capable of mounting a tool thereto; and
a rolling bearing configured to rotatably support the rotary shaft to a housing [Gonser teaches a bearing unit is used to a turbine (Gonser, Fig. 2) comprises blade (Gonser, Fig. 2, Part 26), a shaft (Gonser, Fig. 2, Part 16) and at least one rolling bearing configured to rotatably support the shaft to a housing (Gonser, Fig. 2, Part 20).  In addition, Gonser teaches a sealing mechanism to prevent air leakage and shorten bearing life (Gonser, Col. 1 Line 45-Col. 2, Line 17).  Therefore, since Woodbridge teaches when a bearing unit, when applying the teaching of Gonser to Woodbridge, one with ordinary skill in the art would understand and use the bearing unit and the sealing mechanism to an air turbine to prevent air leakage and shorten bearing life (Gonser, Col. 1 Line 45-Col. 2, Line 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodbridge to incorporate the teachings of Gonser to use the bearing unit and the sealing mechanism to an air turbine in order to prevent air leakage and shorten bearing life (Gonser, Col. 1 Line 45-Col. 2, Line 17).

Regarding to Claim 3, Woodbridge in view of Gonser teaches the modified rolling bearing,
wherein when the compressed air is applied, the seal member is not in contact with the outer peripheral surface of the inner ring (Woodbridge, Col. 4, Lines 21-57).

Regarding to Claim 4, Woodbridge in view of Gonser teaches an air turbine handpiece for dental use comprising the rolling bearing according to claim 1 (Gonser, Abstract).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747